Citation Nr: 9900327	
Decision Date: 01/07/99    Archive Date: 01/12/99

DOCKET NO.  96-18 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Timeliness of Appeal.

ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to March 
1945.  

The veteran was granted service connection for residuals of a 
gunshot wound to the left hand in a May 1945 rating decision.  
This condition was evaluated as 20 percent disabling, 
effective April 1, 1945.

This matter is on appeal to the Board of Veterans Appeals 
(Board) on appeal from an April 1995 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This matter was previously before the Board in December 1997, 
at which time it was remanded to comply with the veterans 
request for a Travel Board hearing.  The evidence on file 
shows that the veteran failed to appear for the Travel Board 
hearing scheduled for December 1998.  Therefore, the 
veteran's hearing request is deemed withdrawn.  38 C.F.R. § 
20.704(d) (1998).


CONTENTIONS OF APPELLANT ON APPEAL

By inference, the veteran contends that he timely perfected a 
Substantive Appeal to the decision denying his claim for a 
disability rating in excess of 20 percent for residuals of a 
gunshot wound to the left hand.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran did perfect a 
timely appeal to the ROs decision of April 27, 1995.


FINDINGS OF FACT

1.  The RO denied an increased evaluation for the veterans 
service-connected gunshot wound residuals of the left hand, 
currently rated 20 percent disabling, in a decision dated 
April 27, 1995.

2.  The veterans Notice of Disagreement was subsequently 
received in February 1996.

3.  A Statement of the Case was issued in May 1996, and the 
veterans Substantive Appeal was received later that same 
month.


CONCLUSION OF LAW

The veteran did timely file a Substantive Appeal to the ROs 
decision of April 27, 1995.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 20.200, 20.302 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  The veteran was granted service connection for 
residuals of a gunshot wound to the left hand in a May 1945 
rating decision.  This condition was evaluated as 20 percent 
disabling, effective April 1, 1945.  In a January 1980 
decision, the Board denied the veterans claim for an 
increased rating.

On file is a letter from the veteran, dated in September 
1994, wherein he stated that he maintained and still 
maintained that his left hand disorder was greater than 20 
percent disabling.  Also, he stated that he just wanted a 
fair evaluation even after all these years.  

Also on file are correspondence from members of the United 
States Senate dated in September and December 1994 on behalf 
of the veteran.  In December 1994, the RO informed these 
members of the Senate that their correspondence had been 
accepted as a claim for an increased rating on behalf of the 
veteran.  Accordingly, a VA examination would be requested to 
determine the current severity of his left hand disorder.

The RO sent the veteran a development letter in March 1995, 
requesting evidence of medical treatment for his left hand 
condition.  In April 1995 the veteran responded that he had 
not received any medical treatment for his left hand since 
his discharge in March 1945, nor had he been examined by a VA 
doctor since that time.  He also stated that [t]he appeal 
for a higher rating which was denied in 1980 by the [Board]  
was based on information by mail, not an examination by a VA 
doctor. 

In correspondence dated April 27, 1995, the RO informed the 
veteran that his claim for an increased rating for residuals 
of a gunshot wound to the left hand had been denied.  The RO 
also noted that the January 1980 Board decision was final, 
and that the veteran could reopen his claim at any time by 
submitting evidence not previously considered that would tend 
to support his claim.

In February 1996, the veteran submitted a Notice of 
Disagreement in response to the ROs decision of April 27, 
1995.  

In May 1996, the RO issued a Statement of the Case wherein it 
found that the claim for an increased evaluation for service-
connected left hand condition was not timely appealed.  The 
RO noted that the veterans claim was denied on April 27, 
1995, as a duplicate claim, since he did not provide any new 
and material evidence to consider.

The veteran subsequently submitted a VA Form 9, Appeal to 
Board of Veterans Appeals, in May 1996.  Among other things, 
he took exception to and elaborated on various points in the 
medical records regarding his left hand condition.  Further, 
he expressed his frustration with the fact that the 
correspondence he had received always stated that he needed 
to show increased severity for a re-evaluation of the 
condition.  He stated that his disability has always been 
there, and that he did not know how anyone could look at his 
left and right hands and say there was only a 20 percent 
difference between the two.  Additionally, the veteran 
contended that he had been refused jobs in the past, and that 
while he has been able to make a living he has had to stay 
away from anything that needs dexterity with his hands.  He 
maintained that his disability was much worse than 20 
percent, and has been since July 27, 1945.

The Board notes that the veteran underwent a VA examination 
of his left hand in April 1996, and that the RO subsequently 
confirmed and continued the assigned disability rating of 20 
percent in an October 1996 rating decision.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 7105(a), a request 
for appellate review by the Board of a decision by the RO is 
initiated by a Notice of Disagreement and completed by a 
Substantive Appeal after a Statement of the Case has been 
furnished.  See 38 C.F.R. § 20.200.  

A Substantive Appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a Substantive Appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  

A Substantive Appeal must be filed within 60 days from the 
date that the RO mails the Statement of the Case or 
Supplemental Statement of the Case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the Statement of the Case or Supplemental Statement of the 
Case will be presumed to be the same as the date of the 
Statement of the Case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.302.

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305.

Analysis.  In the instant case, the Board finds that the 
veteran has clearly perfected a timely appeal to the ROs 
decision of April 27, 1995, to the extent the RO denied the 
claim for an increased rating.  As stated above, his Notice 
of Disagreement was received in February 1996, the Statement 
of the Case was issued in May 1996, and the veterans 
Substantive Appeal was received later that same month.  Thus, 
the veteran fulfilled the procedures necessary to perfect a 
timely appeal within the period of time required by law.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

The Board notes that the ROs decision in this case appears 
to be based upon the veterans statements that his left hand 
condition should have been rated more than 20 percent 
disabling from the very beginning.  Consequently, the May 
1996 Statement of the Case treated it as a claim to appeal 
the January 1980 Board decision.  In regard to this 
determination, the Board notes that it is inconsistent with 
the ROs initial determination that the veteran was seeking 
an increased rating for his service-connected left hand 
disorder.  This is especially true given that no decision of 
the Board could have been appealed prior to November 18, 
1988.  See Veterans' Judicial Review Act, Pub. L. No. 100-
687, § 402, 102 Stat. 4105, 4122 (1988).  Therefore, the 
Boards decision that the veterans Notice of Disagreement 
was for the April 27, 1995, denial of an increased rating is 
more consistent with the facts of record.

With respect to the veterans contentions expressing 
dissatisfaction with his initial assignment of the 20 percent 
rating, the Board notes that these contentions address the 
original assignment of the disability rating in May 1945.  
Under 38 C.F.R. § 3.105(a), "[p]revious determinations which 
are final and binding, including decisions of  degree of 
disability ...will be accepted as correct in the absence of 
clear and unmistakable error."  To assert a valid claim of 
clear and unmistakable error, the claimant must assert more 
than a disagreement as to how the facts were weighed or 
evaluated; he must, with some degree of specificity, identify 
the alleged error and provide persuasive reasons why the 
result would have been different but for the alleged error.  
The mere assertion of clear and unmistakable error is not 
sufficient to reasonably raise the issue.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Fugo v. Brown, 6 
Vet. App. 40 (1993), en banc review denied, Fugo v. Brown, 6 
Vet. App. 162 (1994).  The Board is of the opinion that the 
veteran has not alleged clear and unmistakable error in the 
original May 1945 rating decision assigning the 20 percent 
rating, and that issue is not on appeal before the Board.


ORDER

The benefit sought on appeal is granted to the extent that 
the Board has found that a timely appeal was perfected from 
the decision of April 27, 1995.


REMAND

For the reasons stated above, it has been determined that the 
veteran perfected a timely appeal as to an increased rating 
claim for the gunshot wound residuals of his left hand.  
However, the Board is of the opinion that additional 
development is necessary for a full and fair determination of 
the underlying claim.  While it is noted that the veteran 
underwent a VA examination in April 1996, the Board is of the 
opinion that another thorough and contemporaneous examination 
would provide valuable assistance in rendering a decision in 
this case.  Accordingly, this case is REMANDED for the 
following:

1.  The veteran should be afforded a VA 
medical examination by an appropriately 
qualified individual to evaluate the 
current nature and severity of the 
gunshot wound residuals to the left hand.  
The claims folder should be made 
available to the examiner for review 
before the examination.  

2.  After the development requested above 
has been completed to the extent 
possible, and any additional development 
deemed necessary, the RO should again 
review the record.  If the claim for an 
increased rating in excess of 20 percent 
for the gunshot wound residuals to the 
left hand remains denied, the veteran 
should be furnished a statement of the 
case which lists this as the issue and 
which provides the criteria for an 
increased rating, both the old criteria 
and the new criteria.

After the veteran has been given the opportunity to respond, 
the case should be returned to the Board, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
